Citation Nr: 0901339	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to April 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

The veteran presented testimony at the RO before a Decision 
Review Officer (DRO) in July 2007.  He was also afforded a 
personal hearing before the undersigned Veterans Law Judge in 
June 2008.  Transcripts of both hearings are of record.  At 
the time of his June 2008 hearing, the veteran submitted 
additional evidence directly to the Board, which was 
accompanied by a waiver of RO consideration.  The evidence 
will therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The veteran contends that he has hepatitis C as a result of 
service, to include as a result of sharing razors with other 
patients while he was admitted to the psychiatric ward; 
getting tattoos while in service; and being subjected to air 
guns for vaccinations.  He also reports some post-service 
risk factors, to include a blood transfusion sometime between 
1963 and 1965 and sharing razors while incarcerated between 
1965 and 1967.  See May 2006 VA Form 21-4138; July 2007 
statements in support of claim; November 2007 VA Form 9; July 
2007 and June 2008 hearing transcripts.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that a medical examination is necessary for the 
purpose of obtaining an opinion as to whether any current 
diagnosed hepatitis C is related to service.  This is 
particularly important given the veteran's asserted in-
service risk factors and the post-service medical evidence 
that reveals he has been diagnosed with hepatitis C.  Any 
recent VA treatment records should also be obtained, as well 
as the veteran's treatment records from Riverhead County 
jail, the New York State Penitentiary, Great Meadows 
Correctional Facility, and Ossing Correctional Facility.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records dated since September 2006 from 
the Bay Pines and Tampa VA Medical 
Centers and the outpatient clinic in Ft. 
Myers.  

2.  Make arrangements to obtain the 
veteran's medical records from Riverhead 
County jail, the New York State 
Penitentiary, Great Meadows Correctional 
Facility, and Ossing Correctional 
Facility.

3.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the nature and etiology of his hepatitis 
C.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner is asked to state whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current hepatitis C had its 
onset during active service or is related 
to the veteran's military service, 
including the in-service risk factors 
reported by the veteran.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


